DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because hand-drawn figures were provided, but applicant needs to provide line drawings. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
On page 4 line 12, “The mask may by used” should read “The mask may be used”; 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (US Application Publication 2017/0021203 A1) in view of Lane (US Patent No. 5,555,569).
Regarding claim 1, Baker discloses a protective face mask (10), the protective face mask comprising: 
a face shield (12) arranged to fully span a face area of the user in which at 5least a central viewing portion (16) of the shield is formed of a transparent material (see annotated Fig. 1 below and para. [0047]), the shield being rigid so as to resist deformation when impacted (para. [0047], where the shield is tough and impact resistant); 

    PNG
    media_image1.png
    376
    536
    media_image1.png
    Greyscale

a mounting arrangement (26) arranged to secure the shield relative to the helmet such that the face shield spans the face area of the user when the helmet is worn by the user (para. [0050]); 
10at least one breathing opening (left, center, or right 70) formed in the face shield so as to be arranged to receive breathing air therethrough (para. [0057]); 
and a control structure (seal, paras. [0018]-[0019] & [0058]) supported on the face shield so as to be operatively associated with said at least one breathing opening in non-interference with the central viewing portion of the face shield (Fig. 1, where the central viewing portion is unobstructed by the seals in the inlet apertures as described in paras. [0018]-[0019] & [0058]), the control structure comprising one of: 15(i) a filter member (72) spanning across the breathing opening ; or (ii) a valve member (62) operable between open and closed positions so as to only allow flow through the breathing opening in one direction.
Baker does not directly disclose the mask is for use with a helmet worn by a user.
However, Lane teaches a mask (28) for use with a helmet (10) worn by a user (Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to wear the mask of Baker with the helmet of Lane in order to provide additional protection from objects impacting the face mask and head. 
Regarding claim 2, Baker discloses the mask according to claim 1 wherein said at least one breathing opening includes an inhalation opening (left 70) in which the control structure comprises the 20filter member spanning across the inhalation opening (Fig. 1, para. [0057] where 72 attaches and spans across 70).  
Regarding claim 3, Baker discloses the mask according to claim 2 wherein the filter member is removably supported relative to the inhalation opening (para. [0064], supported with a bayonet-type connection to attach onto 70).  
Regarding claim 4, Baker discloses the mask according to claim 3 wherein the filter member includes snap fit connectors arranged to releasably support the filter member relative to the 25inhalation opening (para. [0064], supported with interlocking a bayonet-type connection).  
Regarding claim 5, Baker discloses the mask according to claim 2 wherein the inhalation opening is adjacent a top of the face shield (see annotated Fig. 1 below, where the inhalation opening is adjacent to the top of the face shield).  

    PNG
    media_image2.png
    417
    489
    media_image2.png
    Greyscale

Regarding claim 6, Baker discloses the mask according to claim 1 wherein said at least one breathing opening includes an exhalation opening (center 70) in which the control structure comprises the 5valve member operable (62) to only allow outward flow through the exhalation opening to an exterior of the face shield (Fig. 6, para. [0055]).  
Regarding claim 7, Baker discloses the mask according to claim 6 wherein the exhalation opening is located adjacent a bottom of the face shield (see annotated Fig. 1 below).  

    PNG
    media_image3.png
    412
    565
    media_image3.png
    Greyscale

Regarding claim 8, Baker discloses the mask according to claim 6 wherein the exhalation opening 10includes a rigid external frame supported externally of the valve member so as to protect the valve member from external impacts (see annotated Fig. 1, highlighted area, para. [0055]- where 60 is a cover plate and can be seen to protrude to frame 62).  

    PNG
    media_image4.png
    383
    371
    media_image4.png
    Greyscale

Regarding claim 9, Baker discloses the mask according to claim 1 further comprising a resilient gasket member (20) supported about a portion of a perimeter of the face shield so as to be arranged to form a seal between the face shield and a portion of the face area of the user (para. [0048]).  
15	Regarding claim 10, Baker discloses the mask according to claim 9 wherein the resilient gasket member is supported continuously along a bottom edge and along both opposing sides edges of the face shield so as to be arranged to form a seal between the face shield and a full jaw of the user (para. [0048] and Fig. 4, where 20 would line 18 to provide a continuous seal along a bottom edge and side edges).  
Regarding claim 12, Baker discloses the mask according to claim 1 wherein further comprising a hydration opening (see annotated Fig. 1 below) formed in the face shield so as to be arranged for alignment with a mouth area of the user (Fig. 1), and a hydration valve member (see annotated Fig. 6 below, and 48) operatively connected to the face shield for movement relative to the hydration opening between open and closed 25positions, the hydration valve member being biased to the closed position (para. [0055] where 48 is for fluid communication with 62, where the resting position would be closed in order to not allow fluid from entering/exiting the sealed area of the face shield).  

    PNG
    media_image5.png
    381
    438
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    319
    366
    media_image6.png
    Greyscale


Regarding claim 13, Baker discloses the mask according to claim 12 wherein the hydration valve member comprises one or more panels of resilient material (para. [0055], a secondary exhale filter) which flex between the open and closed positions (para. [0055], the filter would experience movement with the flow of fluid passing through).  
Regarding claim 15, Baker discloses the mask according to claim 1 wherein the mounting arrangement includes a hinge structure (24) at a top of the face shield (Fig. 1), the hinge structure being arranged to support the face shield on the helmet for pivotal movement between a closed position 10in which the face shield fully spans the face area of the user and an open position allowing removal of the helmet from the user (para. [0050], where 24 detachably snaps to 26 to adjust the fit of 10 to a user).  
Regarding claim 16, Baker discloses the mask according to claim 1 wherein the mounting arrangement includes a pair of strap assemblies (para. [0050], where the straps connect to 24) supported at laterally opposing sides of the face shield (the straps taught in para. [0050] correspond to each location of 24 in Fig. 1), the strap assembly comprising (i) a lower attachment secured to the face 15shield adjacent a bottom end thereof (bottom 24), (ii) an upper attachment (top middle 24) secured to the face shield at a location spaced above the lower attachment (top middle 24)(as seen in Fig.1; para.50). Baker does not disclose (iii) a rear attachment arranged to be releasably attached to the helmet at a location spaced rearwardly of the face shield.
Lane further teaches strap assemblies (i.e. left and right straps 80), each strap assembly comprising (i) a lower attachment secured (at 84) to a face 15shield adjacent a bottom end thereof, (ii) an upper attachment secured (at 82) to the face shield at a location spaced above the lower attachment, and (iii) a rear attachment (at 87) arranged to be releasably attached to the helmet at a location spaced rearwardly of the face shield (as seen in Fig. 1).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach the mask of Baker to a helmet with a strap arrangment, as taught by Lane, in order to securely fasten the mask to the helmet. 
Regarding claim 17, Baker discloses the mask according to claim 1 wherein said at least one breathing 20opening includes (i) one or more inhalation openings in which the control structure comprises the filter member spanning across the inhalation opening (Fig. 1, para. [0057] where 72 attaches and spans across 70) and (ii) one or more exhalation openings in which the control structure comprises the valve member operable (60) to only allow outward flow through the exhalation opening to an exterior of the face shield (Fig. 6, para. [0055]), the inhalation and exhalation openings comprising the only openings in the 25face shield (Fig. 1, where the shield completely surrounds the inhalation/exhalation openings).  
Regarding claim 18, Baker discloses the mask according to claim 1 wherein an entirety of the face shield is formed of the transparent material such that the control structure of said at least one breathing opening is supported by the transparent material (Fig. 1, where the transparent material surrounds the seals at the apertures).  
Regarding claim 19, Baker discloses the mask according to claim 1. Baker does not disclose a helmet. Lane further teaches a mask in combination with the helmet (Fig.1), the 5helmet comprising a sports helmet (col. 2 line 50, safety helmet) having a brow portion (bottom of 12,14) covering a forehead of the user and side portions covering temporal areas of the user(Fig. 1), the mounting arrangement joining the face shield to the brow portion and the side portions of the helmet in a mounted position (Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach the mask of Baker to a helmet, as taught by Lane, in order to securely fasten the mask to the helmet. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable Baker et al. (Application Publication No. US 2017/0021203 A1) and Lane (US Patent No. 5,555,569), in view of Morgan et al. (Application Publication No. US 2016/0001111 A1). 
Regarding claim 11, Baker and Lane disclose the invention substantially according to claim 9. Baker and Lane do not directly disclose wherein the resilient gasket 20member comprises a foam material.  
However, Morgan teaches a face mask (100) with a resilient gasket member (106) comprising a foam material (para. [0028]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the silicone gasket material of Baker for the foam gasket material taught by Morgan, as a simple substitution of one well known type of resilient gasket material for another,  in order to yield the predictable result of providing a comfortable material to seal the face mask to a user’s face during use. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable Baker et al. (Application Publication No. 2017/0021203 A1) and Lane (US Patent No. 5,555,569), in view of Horn et al. (Application Publication No. US WO 2012/003133). 
Regarding claim 14, Baker and Lane disclose the mask according to claim 12. 
Baker and Lane do not disclose wherein the hydration valve 5member is movable against biasing towards the open position under force of a stream of liquid directed into the face shield through the hydration opening. 
However, Horn teaches a mask with a hydration valve 5member is movable against biasing towards the open position under force of a stream of liquid directed into the face shield through the hydration opening (para. [38], where 230 is biased in an open position in demand mode).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hydration valve member of Baker to include a biased open position, as taught by Horn, in order to provide the hydration valve with the ability to open for the user’s needs.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See PTO-892 attached to this Office Action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIAO QUYNH THANH HOANG whose telephone number is (571)272-7557. The examiner can normally be reached Monday-Thursday, 8 am - 4 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.Q.H./Examiner, Art Unit 3732        

/MEGAN E LYNCH/Primary Examiner, Art Unit 3732